1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
     ROBERT TAYLOR,                                3:18-cv-00942-MMA-BLM
13
                                    Plaintiff, ORDER DISMISSING ACTION
14                                             WITH PREJUDICE
                  v.
15                                                 [Doc. No. 55]
16   D. PARAMO, et al.,
17                               Defendants.
18
19
20         Upon due consideration, good cause appearing, the Court GRANTS the
21   parties’ joint motion and DISMISSES this action in its entirety with prejudice. The
22   Court DIRECTS the Clerk of Court to terminate all pending deadlines and hearings
23   and close the case.
24
         IT IS SO ORDERED.
25
     DATE: March 12, 2020                  ___________________________________
26                                         HON. MICHAEL M. ANELLO
                                           United States District Judge
27
28
                                               1
                                                                   3:18-cv-00942-MMA-BLM
